Citation Nr: 1307157	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 2007. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for right lateral epicondylitis.  A July 2009 rating decision awarded a 10 percent rating for right lateral epicondylitis, effective December 1, 2007.  

The issue of entitlement to service connection for left lateral epicondylitis was raised by the Veteran during the August 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a disability rating in excess of 10 percent for right lateral epicondylitis was previously remanded by the Board in June 2012 for further development.  As will be further discussed below, the Board finds that the AMC/RO did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case. 

In particular, the June 2012 remand order instructed the AMC/RO to assist the Veteran in obtaining updated relevant private treatment records from Dr. Paragas and/or any other treatment providers who have treated his right elbow, to include neurological treatment and physical therapy.  The Veteran was notified by way of a June 2012 letter that he could complete and submit authorized releases for medical treatment received from any private physicians or hospitals.  The Veteran responded with three release forms identifying treatment from Dr. F. Paragas; Dr. A. Miller; and A. Baldwin, of Physiotherapy Associates, as well as records from Drs. Paragas and Miller.  There is no indication, however, that the AMC requested the Veteran's records from the identified physical therapist.  On remand, the Veteran should again be requested to provide sufficient information and a completed authorization form so that VA can request the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and a completed authorization to release information form such that VA can attempt to obtain records from A. Baldwin of Physiotherapy Associated, to include records dated in 2011.  All attempts to fulfill this development should be documented in the claims file. If the search for any identified records is negative, the Veteran should be notified of such.

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



